PER CURIAM.
[¶ 1] Paul J. Cordova appeals from a district court judgment, dated June 9, 2004, affirming a prior municipal court judgment, dated March 17, 2004, finding him guilty of indecent conduct. Cordova argues the district court committed reversible error both when it determined the Mandan Community Center is a public place and when it determined the area where he was witnessed nude is not a changing room or similar facility designated for his sex. We conclude the judgment is supported by substantial evidence. We summarily affirm under N.D.R.App.P. 35.1(a)(3).
[¶ 2] GERALD W. VANDE WALLE, C.J., MARY MUEHLEN MARING, WILLIAM A. NEUMANN, DALE V. SAND-*195STROM, CAROL RONNING KAPSNER, JJ., concur.